[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: CLAIM OF EXEMPTION-BANK EXECUTION
The defendant, Sacheen F. Silvercloud, a/k/a Sacheen F. Blakesley has filed a claim of exemption from money in a bank account with the People's Bank, Bridgeport, Connecticut.
Connecticut General Statutes 52-67b(h) requires that a claim of exemption be filed with and "received by" the banking institution within fifteen days of the mailing to the judgment debtor of the execution.
The execution was issued on March 27, 1998, mailed to the judgment debtor (Silvecloud a/k/a) on April 2, 1998, Silvercloud signed the claim for exemption on April 20, 1998 (18 days after it was mailed) and the bank received the exemption claim on April 23, 1998 (21 days after it was mailed).
Accordingly, her claim was not timely filed and it is denied.
(Additionally the defendant failed to establish that any funds in her account were exempt).
Klaczak, J.